" ... t
  AO t45B (Rev. 02/08/2019). Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I   l0
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRJCT OF CALIFORNIA

                       United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                  v.                                            (For Offenses Committed On or After November 1, 1987)


                          Merced Santos-Juarez                                  CaseNumber: 3:19-mj-21244

                                                                                Kris J. Kraus
                                                                                Defendant's Attorney


  REGISTRATION NO. 83892298
  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                             ---~-------------------------

   0 was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                            Count Number(s)
  8: 1325 .                          ILLEGAL ENTRY (Misdemeanor)                                                  1

   D The defendant has been found not guilty on count(s)
                                                                            ------------------'--
   D Count(s)                                                                    dismissed on the motion of the United States.
                     ---------~-------~


                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                   ~TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                                                                                                 V
   ~
       e defendant's possession at the time of arrest upon their deportation, <,Jr remo,val.
                                                                .       . ur\::i1no v~squ<,i... • ~sq vcz...  .
        \ q<j·Vr±efil~~s defen.dant be deported/removed with relative,                      r       y charged m case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                              Wednesday, March 13, 2019
                                             ------------~D't'te of Imposition of Sentence

                    -_,
                  f ·0 1-CDL'
                               I              •           FILED
   Received      ______    __,__
                 DUSM
                                                           MAR 1 3 2019
                                                CLERf(, U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                              BY                       DEPUTY
   Clerk's Office Copy                                                                                                      3:19-mj-21244
